TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00711-CR


Brandon Curry, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-06-205022, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The district court revoked Brandon Curry's term of community supervision and
assessed a four-year prison term as punishment.  Curry and his trial counsel--as well as the attorney
for the State and the trial judge--signed Defendant's Plea of True, Voluntary Statements, Waivers,
Stipulations & Judicial Confession to Pleadings Seeking Revocation or Adjudication in which Curry
expressly waived his right to appeal.  The trial court signed a certification that this is a plea bargain
case and Curry has no right of appeal.  Because the record does not contain a certification that Curry
has the right to appeal, we are required to dismiss this appeal.  See Tex. R. App. P. 25.2(d).

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed
Filed:   February 6, 2009
Do Not Publish